DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-8, 13-15, and 17 are pending in this application. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-15 and 17 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1, 6-8, 13-15, and 17 based on the amendments since the amendments changed the scope of the claims.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 6-8, 13-15, and 17 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Miwa teaches an aggregation threshold associated with the group from which the sub-groups are split, but in the claimed invention, the threshold Th2 is associated with each of the sub-groups. Miwa fails to teach “merging data intervals having a number of data records smaller than Th2” so Miwa fails to cure the deficiencies of Hosouchi and Masaya. Therefore, claims 1, 8, and 15 are allowable.
Dependent claims are allowable based on their dependency. 

Examiner has thoroughly considered applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
2 is associated with each of the sub-groups. The claims merely recite “obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2” and “merging data intervals having a number of data records smaller than Th2”. The data intervals have a number of data records smaller than Th2 but Th2 is not associated with each data interval. Only “a number” is compared to Th2 so the claims do not recite that each data interval is being compared to Th2. Therefore, Miwa teaches merging data intervals having a number of data records smaller than Th2 by reciting in paragraph [0069] lines 3-9 that “an “aggregation threshold” is used to determine whether to aggregate these sub-groups. The entry “aggregation threshold” stores the number of flows for use as a threshold. If the registered number of flows of a group with an upper N-digit hash value becomes less than the number of flows in the entry “aggregation threshold”, the sub-groups in this group are aggregated”.

As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Examiner’s Note 
It is suggested that paragraph numbers are added to the specification because they are useful for referencing during prosecution. 
MPEP 714(II)(C)(B) recites that “the changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter)” but claims 1, 8, 15, and 17 do not show all of the appropriate markings. 

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there needs to be a marked up substitute specification and a clean copy, but currently there is a marked up copy and a copy that is clean besides a strike-through on page 2. Therefore, a clean copy is required.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claim 6 is objected to because of the following informalities: in line 2 Ri should have the “i" as a subscript.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found on pages 9-10 that disclose “The client apparatus includes: a housing, a processor, a memory, a circuit board and a power supply circuit … the processor executes a program corresponding to the executable program code by reading the executable program code stored in the memory, to perform the method steps”. In addition, page 34 discloses “Those having ordinary skill in the art may understand all or some of the steps in the above method embodiments may be implemented by related hardware as instructed by a program.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, 15, and 17 (line numbers refer to claim 1):
In line 14 it recites “each active data region” and line 16 it recites “the active data region” which implies that there is one active data region and “each” implies that there is a plurality of active data regions. Therefore, it is unclear which active data region line 16 refers to. In line 14, it is unclear whether “each active data region” refers to “active data regions” in line 7.
In line 17 it recites “data processing tasks” but it is unclear if this refers to 	“a data processing task for each active data region according to each of the at least one sub-data range” in lines 14-15. 

Lines 38-40 recite “obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1, and obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2” but it is unclear what the relationship between Th1 and Th2 is (ie. Is one greater than the other?).

As per claims 1, 6, 8, 15, and 17 (line numbers refer to claim 1):
	Line 34 recites “each of the data intervals in the data region Ri” but it is unclear what the “i" means in Ri (ie. Is it an integer number? Is it less than 0? Is it between 0 and 1?). Also, it is unclear what Ri means (ie. Does it represent each data region or a specific data region?).
	
As per claims 6 and 13 (line numbers refer to claim 6):
	Lines 4-5 recite “calculating a variance of numbers of data records in data intervals” but it is unclear what is the variance is calculated on (ie. Is the variance being calculated on an amount of data records in each data interval?). Do “data intervals” refer to “the data intervals in the data region Ri” recited in line 34 of claim 1?
Line 9 recites “each of the at least one data interval through statistics” but lines 4-5 recite “data intervals obtained through statistics”. Therefore, “each of the at least one data interval through statistics” lacks antecedent basis.  


	In line 2 it recites “the method”. It is uncertain if this refers to “a data processing method” in claim 1 or a different method (i.e. if they are the same, same terms should be used).

As per claim 14:
	In line 1 it recites “the apparatus” but it lacks antecedent basis because in line 1 it recites “the data processing apparatus.”

As per claim 17:
	Lines 15, 16, 17, and 21 recite “the task scheduler” which lacks antecedent basis.
	Lines 22 and 24 recite “the storage server” which lacks antecedent basis. 
Lines 22-23 and 28 recite “the data distribution information of data records in a data region Ri” but line 9 recites “data distribution information of data records in the active data regions” so the limitation in lines 22-23 and 28 lacks antecedent basis. 
Lines 25-26 recite “dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri” and lines 10-11 recite “dividing a data range of each active data region into at least one sub-data range according to the data distribution information”. It is unclear whether data intervals and sub-data range are the same thing (ie. If they are the same, the same term should be used.).
	Line 27 recites “obtaining the number of data records in each of the data intervals” which lacks antecedent basis. 
	Line 29 recites “the numbers obtained through statistics” but it is unclear which numbers this refers to because lines 8-9 recite “a number of data records in each data region through 
	Lines 30-31 recite “determining whether a number of data records in the data region Ri satisfies a preset data interval adjustment condition” but it is unclear whether this means that the total number of data records in the data region Ri is being compared to the preset data interval adjustment condition or that a calculated value from a number of data records in each of the data intervals in Ri is being compared to the preset data interval adjustment condition. 
	Lines 33-34 recite “data distribution information of data records in the data region Ri” but it is unclear whether or not this refers to “the data distribution information of the data records in the data region Ri” in line 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosouchi (US 20140059000 A1) in view of Masaya et al. (JP 2002032280 A herein Masaya) and further in view of Miwa et al. (US 20150370604 A1 herein Miwa).
The claim mappings of Masaya will be made with a translation of JP 2002032280 A.
Hosouchi, Masaya, and Miwa were cited in the previous office action.

As per claim 1, Hosouchi teaches the invention substantially as claimed including a data processing method, implemented on a distributed data processing system (Fig. 1, 1 computer system; [0001] lines 1-4 The present invention relates to a computer system, and in particular to a computer system that executes parallel distributed processing of batch jobs including the input/output to a database; [0069] lines 2-3 a method for acquiring the distribution of records in the database 100); 
wherein the distributed data processing system comprises: a task scheduler, a plurality of data processing servers and a plurality of storage servers (Fig. 1; 10, 20, 30; [0037] lines 4-5 a scheduling server 10, one or more job execution servers 20 (as data processing servers), and one or more DB servers 30 (as storage servers)); 
the storage servers store a plurality of data regions, each of which contains a plurality of data records, the data processing method comprising (Fig. 3, 4; [0010] lines 11-14 Each of the one or more database server divides a range of key values included in records stored in a database managed by the database server into a plurality of sections): 
receiving a data processing instruction for to-be-processed data; determining active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data (Fig. 3, 5; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter (as a data processing instruction) for determining a range of records to be acquired from the database 100; [0005] lines 4-5 such jobs may extract data stored in the database and make the extracted data modified, summarized, and organized into a form; [0064] lines 1-4 the DB server configuration information 200 stores information showing a range of key values included in the records in the database 100 managed by each DB server 30.);
obtaining data distribution information of data records in the active data regions; wherein the data distribution information is information obtained by calculating a number of data records in each data region through statistics according to a preset statistical rule (Fig. 4; [0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0074] lines 5-6 the record distribution information 300 in each DB server 30; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key (as preset statistical rule); [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204); The specification of the instant application recites that data distribution information of data records is obtained through statistics by performing sorting and dividing data according to a sorted order. ); 
dividing a data range of each active data region into at least one sub-data range according to the data distribution information (Fig. 8; 3005 segmentalize this section in case where number of records in section is larger than maximum number records in divided data; [0086] lines 1-11 Next, in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data defined in the record distribution acquisition method instruction parameter 110, the record distribution acquisition unit 3000 segmentalizes this section (Step 3005). More specifically, the record distribution acquisition unit 3000 segmentalizes a section including more records than is defined by the maximum number of records in divided data by re-setting the key range size for this section to based on the distribution of records acquired.);
generating a data processing task for each active data region according to each of the at least one sub-data range obtained from the division; wherein one data processing task corresponds to one sub-data range of the active data region ([0038] lines 7-9 processing is executed separately for each divided data, namely a subset of data in the database 100 (record set), in units of execution such as a plurality of processes and tasks; [0058] lines 9-11 the job scheduling unit 1100 schedules jobs to be executed by each job execution server 20 based on the divided data management table 500; [0067] 1-4 In case where a plurality of processes are executed and the management of records is segmentalized in units of processes in a DB server 30, entries of the record distribution information 300 may include identifiers of the processes);
sending a data processing request for data processing tasks to the task scheduler, such that the task scheduler determines for each data processing task a data processing server to execute it, according to the data processing request, wherein the task scheduler, after determining data processing servers, sends data processing tasks to the determined data processing servers for execution, and receives processing results of performing data processing on allocated sub-data ranges from the data processing servers ([0044] lines 16-18 The communication I/F 13b is an interface unit that transmits and receives execution requests, record acquisition requests, and records to and from the scheduling server 10; [0010] lines 6-8 a scheduling server that schedules the jobs executed by the one or more job execution servers; [0058] lines 9-11 the job scheduling unit 1100 schedules jobs to be executed by each job requests and execution results to and from the job execution servers 20; [0176] lines 1-4 the job program unit 2100b extracts records from divided data 130, executes program-specific processing, and transmits records obtained as a result of the processing);
receiving a processing result of the to-be-processed data fed back by the task scheduler ([0114] lines 4-8 Upon receiving the notification of completion of processing from the job program unit 2100, the job program activation unit 2000 transmits the divided data identifier 501 of divided data for which processing has been completed to the job scheduling unit 1100);
wherein the storage server obtains the data distribution information of data records in a data region Ri of the data regions through statistics by performing the following steps ([0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key; [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204) The specification of the instant application recites that data distribution information of data records is obtained through statistics by performing sorting and dividing data according to a sorted order.): 
sorting, by the storage server, data records in the data region Ri by a preset identifier (Hosouchi [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key);  
dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri ([0160] lines 1-4 the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204)); 
obtaining the number of data records in each of the data intervals through statistics ([0065] lines 3-5 The record distribution information 300 stores the number of records per key range as information showing the distribution of records in the database 100); 
obtaining the data distribution information of the data records in the data region Ri according to the numbers obtained through statistics, comprising ([0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key; [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204)): 
determining whether a number of data records in the data region Ri satisfies a preset data interval adjustment condition ([0086] lines 1-5 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number (as a preset data interval adjustment condition) of records in divided data defined in the record distribution acquisition method instruction parameter 110); 
if so, adjusting each of the data intervals in the data region Ri according to a preset interval adjustment rule, and obtaining data distribution information of data records in the data region Ri according to the number of data records in each of the adjusted data intervals ([0086] lines 1-11 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records (as preset interval adjustment rule) in divided data defined in the record distribution acquisition method instruction parameter 110, the record distribution acquisition unit 3000 segmentalizes this section (Step 3005). More specifically, the record distribution acquisition unit 3000 segmentalizes a section including more records than is defined by the maximum number of records in divided data by re-setting the key range size for this section to 1/n, and re-counts the number of records included in each segmentalized section.); 
wherein the preset interval adjustment rule comprises: obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1 and obtaining, in the data region Ri, data intervals having a number of data records ([0130] lines 1-4 the number of records processed by each job execution server 20 can be appropriately adjusted, and the number of processed records can be balanced among the job execution servers 20; [0086] lines 1-3 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided ;
according to a preset data interval split rule, splitting each of the data intervals having a number of data records greater than Th1 into a plurality of sub-data intervals ([0086] lines 1-6 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data defined in the record distribution acquisition method instruction parameter 110, the record distribution acquisition unit 3000 segmentalizes this section (Step 3005)); and 
merging data intervals having a number of data records ([0083] lines 1-3 A key range set 502 (see FIG. 7) for one piece of divided data is generated by combining key ranges of a plurality of sections).

Hosouchi fails to teach a data processing method, implemented on a client in a distributed data processing system; wherein the distributed data processing system comprises: the client; data intervals having a number of data records smaller than a second preset number threshold Th2; and according to a preset data interval merge rule, merging data intervals having a number of data records smaller than Th2. 

However, Masaya teaches a data processing method, implemented on a client in a distributed data processing system; wherein the distributed data processing system comprises: the client ([0001] lines 1-4 The present invention relates to a system for reintegrating data after user downloads data of various contents on-line; [0015] lines 3-6 A system including a management server for managing access from a user and a distribution server for storing divided data, wherein a user terminal accessing the distribution server sets a proxy computer in the user terminal).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hosouchi with the teachings of Masaya because Masaya’s teaching of a client allows for the information in Hosouchi’s system to be utilized by a user (see Masaya, [0063] lines 13-18 According to this system, data stored in a divided manner is accessed through a management server, and necessary information is received…This is a system for downloading the remaining data while the user is viewing / browsing since he / she can view / browse from a point of time at which a predetermined amount of data can be downloaded).

Hosouchi and Masaya fail to teach data intervals having a number of data records smaller than a second preset number threshold Th2; and according to a preset data interval merge rule, merging data intervals having a number of data records smaller than Th2. 

	However, Miwa teaches data intervals having a number of data records smaller than a second preset number threshold Th2; according to a preset data interval merge rule, merging data intervals having a number of data records smaller than Th2 (Fig. 11; [0069] lines 3-9 an “aggregation threshold” is used to determine whether to aggregate these sub-groups. The .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hosouchi and Masaya with the teachings of Miwa because Miwa’s teaching of checking whether number of flows in a group is below an aggregation threshold allows for flows to be evenly distributed (see Miwa, [0092] lines 7-8 the flows are relatively evenly distributed among the processing cores).

As per claim 6, Hosouchi, Masaya, and Miwa teach the data processing method of claim 1. Hosouchi specifically teaches wherein determining, by the storage server, whether the number of data records in the data region Ri satisfies the preset data interval adjustment condition comprises (Hosouchi [0130] lines 1-4 the number of records processed by each job execution server 20 can be appropriately adjusted, and the number of processed records can be balanced among the job execution servers 20; [0086] lines 1-3 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100):
calculating numbers of data records in data intervals obtained through statistics; determining the number of data records in each of the at least one data interval obtained through statistics (Hosouchi [0054] lines 1-5 The record distribution information 300 is number of records per key range; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key; [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204)).
Additionally, Miwa teaches calculating a variance ([0229] lines 11-15 the deviations σ1 and σ2 may be respectively calculated based on a variance of the numbers of flows registered in the respective flow groups in the respective M-digit extended allocation tables and a variance of the numbers of flows registered in the respective processing cores); 
determining whether the variance obtained from calculation is greater than a preset variance threshold ([0223] lines 1-3 determines whether the deviation σ2 is greater than or equal to the threshold S2; [0203] lines 1-2 S2: threshold for the standard deviation of the numbers of flows in respective processing cores);
if the variance is greater than the preset variance threshold, determining that the number satisfies the preset data interval adjustment condition ([0224] lines 5-7 the deviation σ2 is greater than or equal to the threshold S2. In this way, the deviation σ2 functions to increase the hash extension width; Since the hash extension width is increased (adjusted) that means the preset data interval adjustment condition has been met.). 

As per claim 7, Hosouchi, Masaya, and Miwa teach the data processing method of claim 1. Hosouchi specifically teaches wherein in a case that has stored the data distribution information (Hosouchi [0051] lines 4-8 This main storage device 11c also stores files and data that are necessary for the execution of programs, such as the DB server configuration information 200 and record distribution information 300). 
Additionally, Masaya teaches the client (Masaya [0015] lines 3-6 A system including a management server for managing access from a user and a distribution server for storing divided data, wherein a user terminal accessing the distribution server sets a proxy computer in the user terminal) and 
the method further comprises: receiving a data update notification from the storage server; updating the data distribution information stored locally, according to the data update notification (Masaya [0043] lines 9-12 The distribution information, which has been divided and transmitted from the content management server, is received by the distribution server information DB, and changed information such as storage, addition, and deletion is received, and the information is updated each time; [0054] lines 19-20 To instruct deletion of content information…of the data in a 7 management server information DB; [0055] lines 1-10 a basic process flow in which the management server updates information of the distribution server information DB when the content is deleted… The operation of 4 to 7 is repeated for each distribution server in which divided data and the divided data are stored. Data deletion is instructed (as notification) to the distribution server).

As per claim 8, it is an apparatus claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

As per claim 13, it is an apparatus claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above. 

As per claim 14, it is an apparatus claim of claim 7. Therefore it is rejected for the same reasons as claim 7 above. 

As per claim 15, it is a device claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. Additionally, Masaya teaches the client device comprising: a housing, a processor, a memory, a circuit board and a power supply circuit, wherein the circuit board is placed in a space enclosed by the housing, and the processor and the memory are disposed on the circuit board; the power supply circuit is configured to supply power to circuits or components of the client device; the memory is configured to store executable program code; the processor executes a program corresponding to the executable program code by reading the executable program code stored in the memory ([0028] lines 1-3 a user terminal to be connected to a network and to download content or the like includes a wireless communication terminal such as a cellular phone; A cellular phone comprises housing, processor, memory, circuit board, and power supply circuit because these components are necessary for it to function. The specification of the instant application recites that the client device can embodied as a mobile communication device so a cellular phone does teach the above limitations.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hosouchi in view of Miwa.

As per claim 17, Hosouchi teaches a non-transitory storage medium configured to store an application program which, when executed, performs operations of (abstract lines 2-4 Each of the servers includes a processor executing a program and a memory storing the program):
receiving a data processing instruction for to-be-processed data; determining active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data (Fig. 3, 5; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter (as a data processing instruction) for determining a range of records to be acquired from the database 100; [0005] lines 4-5 such jobs may extract data stored in the database and make the extracted data modified, summarized, and organized into a form; [0064] lines 1-4 the DB server configuration information 200 stores information showing a range of key values included in the records in the database 100 managed by each DB server 30.);
obtaining data distribution information of data records in the active data regions; wherein the data distribution information is information obtained by calculating a number of data records in each data region through statistics according to a preset statistical rule (Fig. 4; [0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0074] lines 5-6 the record distribution information 300 in each DB server 30; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key (as preset statistical rule); [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204); The specification of the instant application recites that data distribution information of data records is obtained through statistics by performing sorting and dividing data according to a sorted order. ); 
dividing a data range of each active data region into at least one sub-data range according to the data distribution information (Fig. 8; 3005 segmentalize this section in case where number of records in section is larger than maximum number records in divided data; [0086] lines 1-11 Next, in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data defined in the record distribution acquisition method instruction parameter 110, the record distribution acquisition unit 3000 segmentalizes this section (Step 3005). More specifically, the record distribution acquisition unit 3000 segmentalizes a section including more records than is defined by the maximum number of records in divided data by re-setting the key range size for this section to 1/n, and re-counts the number of records included in each segmentalized section; [0071] lines 3-6 The maximum number of records in divided data denotes the maximum number of records stored in one piece of divided data in case where divided data is generated based on the distribution of records acquired.);
generating a data processing task for each active data region according to each of the at least one sub-data range obtained from the division; wherein one data processing task corresponds to one sub-data range of the active data region ([0038] lines 7-9 processing is executed separately for each divided data, namely a subset of data in the database 100 (record set), in units of execution such as a plurality of processes and tasks; [0058] lines 9-11 the job segmentalized in units of processes in a DB server 30, entries of the record distribution information 300 may include identifiers of the processes);
sending a data processing request for data processing tasks to the task scheduler, such that the task scheduler determines for each data processing task a data processing server to execute it, according to the data processing request, wherein the task scheduler, after determining data processing servers, sends data processing tasks to the determined data processing servers for execution, and receives processing results of performing data processing on allocated sub-data ranges from the data processing servers ([0044] lines 16-18 The communication I/F 13b is an interface unit that transmits and receives execution requests, record acquisition requests, and records to and from the scheduling server 10; [0010] lines 6-8 a scheduling server that schedules the jobs executed by the one or more job execution servers; [0058] lines 9-11 the job scheduling unit 1100 schedules jobs to be executed by each job execution server 20 based on the divided data management table 500; [0040] lines 12-14 transmits and receives execution requests and execution results to and from the job execution servers 20; [0176] lines 1-4 the job program unit 2100b extracts records from divided data 130, executes program-specific processing, and transmits records obtained as a result of the processing);
receiving a processing result of the to-be-processed data fed back by the task scheduler ([0114] lines 4-8 Upon receiving the notification of completion of processing from the job program unit 2100, the job program activation unit 2000 transmits the divided data identifier 501 of divided data for which processing has been completed to the job scheduling unit 1100);
wherein the storage server obtains the data distribution information of data records in a data region Ri of the data regions through statistics by performing the following steps ([0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key; [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204) The specification of the instant application recites that data distribution information of data records is obtained through statistics by performing sorting and dividing data according to a sorted order.): 
sorting, by the storage server, data records in the data region Ri by a preset identifier (Hosouchi [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key);  
dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri ([0160] lines 1-4 the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204)); 
obtaining the number of data records in each of the data intervals through statistics ([0065] lines 3-5 The record distribution information 300 stores the number of records per key range as information showing the distribution of records in the database 100); 
obtaining the data distribution information of the data records in the data region Ri according to the numbers obtained through statistics, comprising ([0054] lines 1-5 The record distribution information 300 is information showing the distribution of records in the database 100 managed by the DB servers 30. One example of the information showing the distribution of records is the number of records per key range; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100; [0159] lines 1-4 In case where sorting all of the read records in Step 1203, the DB server names 201 of entries of the managed record identification information 202 including key values of records are used as the first sort key; [0160] lines 1-4 Next, the data division unit 1200 divides all of the sorted records into a plurality of record sets, and outputs the plurality of record sets thus generated as different pieces of divided data 130 (Step 1204)): 
determining whether a number of data records in the data region Ri satisfies a preset data interval adjustment condition ([0086] lines 1-5 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number (as a preset data interval adjustment condition) of records in divided data defined in the record distribution acquisition method instruction parameter 110); 
if so, adjusting each of the data intervals in the data region Ri according to a preset interval adjustment rule, and obtaining data distribution information of data records in the data region Ri according to the number of data records in each of the adjusted data intervals ([0086] lines 1-11 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records (as preset interval adjustment rule) in divided data defined in the record distribution acquisition method instruction parameter 110, the record distribution acquisition unit 3000 segmentalizes this section (Step 3005). More specifically, the record distribution acquisition unit 3000 segmentalizes a section including more records than is defined by the maximum number of records in divided data by re-setting the key range size for this section to 1/n, and re-counts the number of records included in each segmentalized section.); 
wherein the preset interval adjustment rule comprises: obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1 and obtaining, in the data region Ri, data intervals having a number of data records ([0130] lines 1-4 the number of records processed by each job execution server 20 can be appropriately adjusted, and the number of processed records can be balanced among the job execution servers 20; [0086] lines 1-3 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data; [0085] lines 1-2 the record distribution acquisition unit 3000 obtains the number of records included in each section; [0041] lines 1-3 The record acquisition range parameter generation unit 1000 generates a parameter for determining a range of records (as Ri) to be acquired from the database 100);
according to a preset data interval split rule, splitting each of the data intervals having a number of data records greater than Th1 into a plurality of sub-data intervals ([0086] lines 1-6 in case where the number of records 302 in a predetermined section (key range 301) is larger than the maximum number of records in divided data defined in the record segmentalizes this section (Step 3005)); and 
merging data intervals having a number of data records ([0083] lines 1-3 A key range set 502 (see FIG. 7) for one piece of divided data is generated by combining key ranges of a plurality of sections).

Hosouchi fails to teach data intervals having a number of data records smaller than a second preset number threshold Th2; and according to a preset data interval merge rule, merging data intervals having a number of data records smaller than Th2. 

	However, Miwa teaches data intervals having a number of data records smaller than a second preset number threshold Th2; according to a preset data interval merge rule, merging data intervals having a number of data records smaller than Th2 (Fig. 11; [0069] lines 3-9 an “aggregation threshold” is used to determine whether to aggregate these sub-groups. The entry “aggregation threshold” stores the number of flows for use as a threshold. If the registered number of flows of a group with an upper N-digit hash value becomes less than the number of flows in the entry “aggregation threshold”, the sub-groups in this group are aggregated).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hosouchi with the teachings of Miwa because Miwa’s teaching of checking whether number of flows in a group is below an aggregation threshold allows for flows to be evenly distributed (see Miwa, [0092] lines 7-8 the flows are relatively evenly distributed among the processing cores).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195